
	
		I
		112th CONGRESS
		1st Session
		H. R. 3131
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2011
			Mr. Bilirakis (for
			 himself, Mr. Engel,
			 Ms. Ros-Lehtinen,
			 Mrs. Maloney,
			 Mr. Sarbanes,
			 Ms. Berkley,
			 Mr. Carter,
			 Mr. Frelinghuysen,
			 Mr. Young of Florida,
			 Mr. Grimm,
			 Mr. Diaz-Balart,
			 Mr. Rothman of New Jersey,
			 Mr. Roskam, and
			 Mr. Sires) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To direct the Secretary of State to submit a report on
		  whether any support organization that participated in the planning or execution
		  of the recent Gaza flotilla attempt should be designated as a foreign terrorist
		  organization and any actions taken by the Department of State to express
		  gratitude to the government of Greece for preventing the Gaza flotilla from
		  setting sail in contravention of Israel’s legal blockade of Gaza, and for other
		  purposes.
	
	
		1.FindingsCongress finds the following:
			(1)Since 1948, the
			 United States, Greece, and the international community at large have recognized
			 Israel’s right to exist and to defend itself and conduct legitimate
			 self-defense.
			(2)Since 2001, Hamas,
			 the Palestinian Islamic Jihad and the other Palestinian terrorist organizations
			 operating in the Gaza Strip and supported by Iran and Syria have launched over
			 10,000 rockets into Israeli civilian populations and across Israeli
			 territory.
			(3)Since the
			 beginning of 2010, Israel has provided over 100,000 tons of aid to the people
			 living in Gaza.
			(4)Israel’s blockade
			 is acknowledged by the United States as necessary and legal given Hamas’
			 control of Gaza, intention to secure greater weaponry for aggressive purposes
			 and open desire to destroy Israel.
			(5)According to
			 sources, the United Nations-commissioned Palmer Report which was released on
			 July 7, 2011, concludes that the Israeli naval blockade on Gaza is legal and is
			 in accordance with international law.
			(6)The Israeli
			 Government has repeatedly indicated that any desire to provide humanitarian
			 materiel to Gaza can be done through the port of Ashdod then delivered to Gaza
			 by land.
			(7)Recent past
			 history has suggested that the sole intent of the flotillas is to provoke an
			 Israeli military response in the international waters of the eastern
			 Mediterranean Sea.
			(8)The Central
			 Intelligence Agency and the Department of the Treasury have determined that
			 flotilla organizers Free Gaza and the Insan Hak ve Hurriyetleri ve Insani
			 Yardim Vakfi (IHH), an Islamic nongovernmental organization (known in English
			 as the Foundation for Human Rights and Freedoms and Humanitarian Relief), have
			 known terrorist ties.
			(9)In 2010, IHH
			 organized a flotilla that included the ship Mavi Marmara carrying 40 IHH
			 members, including Fatima Mahmadi, Ken O'Keefe, Hassan Iynasi, Hussein Urosh,
			 Ahmad Umimon, and others with known links to Al Qaeda, Hamas, and other
			 terrorist organizations who were armed with 100 metal rods, 200 knives, 150
			 military self-defense vests, 50 wooden clubs, gas masks, and a telescopic sight
			 for a gun.
			(10)The explicit
			 objective of the Gaza Flotilla organizers that set sail in 2010 was to breach
			 Israel’s coastal security by breaking the lawful and legitimate Israeli
			 maritime security perimeter around the Gaza Strip.
			(11)According to a
			 June 7, 2010, report by the Intelligence and Terrorism Information Center
			 (known by its Hebrew acronym MALAM), based on security interviews of the Gaza
			 Flotilla participants, at least 40 of the 500 passengers aboard the Mavi
			 Marmara vessel were IHH operatives who boarded the ship in an Istanbul port
			 prior to the security checks conducted at the port in Antalya, Turkey, to which
			 the other passengers, mostly humanitarian volunteers, were subject.
			(12)According to this
			 Intelligence and Terrorism Information Center report, these IHH activists were
			 equipped with communications equipment, flak jackets, and gas masks.
			(13)The group
			 operated with a clear internal hierarchy, with specific activists nominated as
			 fighting commanders and who turned the upper deck of the Mavi Marmara into its
			 headquarters, blocking it off to other passengers.
			(14)In the most
			 recent organization of a Gaza flotilla, Greece worked with the Israeli
			 Government in order to prohibit any violations of Israel’s legal blockade of
			 Gaza.
			(15)Greece has proven
			 itself to be a strategic partner and ally of the United States in anchoring
			 political stability and advancing economic development in the Balkan and Black
			 Sea regions of southeast Europe and Eurasia, in the Middle East and northern
			 Africa, and throughout the eastern Mediterranean Sea.
			(16)Greece is an
			 active participant in peacekeeping and peace-building operations conducted by
			 international organizations, including the United Nations, the North Atlantic
			 Treaty Organization (NATO), the European Union (EU), and the Organization for
			 Security and Cooperation in Europe (OSCE).
			(17)Greece acted
			 without hesitation in prohibiting any Greek-flagged or foreign-flagged vessels
			 from setting sail out of Greek ports into the water of the Gaza naval
			 blockade.
			(18)Pursuant to a
			 decision by the Minister of Citizen Protection, Mr. C. Papoutsis, the departure
			 of ships with Greek and foreign flags from Greek ports to Gaza was prohibited
			 on July 1, 2011, and the Hellenic Coast Guard ordered that all appropriate
			 measures be taken for the implementation of such decision.
			(19)The Greek
			 Government worked diligently to ensure the safety of even the organizers of the
			 flotilla knowing that their reckless, irresponsible, and provocative acts
			 against a sovereign country engaged in self-defense could result in great
			 bodily harm or even death to themselves and other individuals.
			(20)The Greek
			 Government took more extraordinary measures to ensure that the broader maritime
			 area of the eastern Mediterranean Sea would be continuously monitored by
			 electronic means for tracking, where applicable, the movements of the ships
			 allegedly participating in such an illegal campaign.
			(21)Greek authorities
			 boarded ships and took into custody several individuals, including Captain John
			 Klusmire of the ship Audacity of Hope as it violated Greek Coast Guard orders
			 by setting sail without permission.
			(22)Greek authorities
			 acted in accordance with the recommendation of the Quartet—the United States,
			 the European Union, the United States and Russia—as it urged countries to
			 prohibit Gaza-bound flotillas that would serve solely to escalate tension in
			 the Middle East.
			2.Declaration of
			 CongressCongress—
			(1)notes the
			 important role that Greece has played in the wider European, Eurasian, and
			 Middle Eastern regions, and in the community of nations by promoting, peace,
			 freedom, democracy, and security; and
			(2)stands behind
			 Israel for its sovereign right to defend its citizens and its territory, and
			 specifically for its actions to prevent the import of offensive weaponry into
			 the hands of Hamas, Palestinian Jihad, and other terrorist organizations in the
			 Gaza Strip.
			3.Sense of
			 CongressIt is the sense of
			 Congress that the United States should take appropriate diplomatic steps to
			 express gratitude to Greece for upholding the rule of law in preventing hostile
			 forces from violating a legal naval blockade of Gaza by Israel and thereby
			 advancing the security of its ally Israel.
		4.Report
			(a)In
			 generalNot later than six
			 months after the date of the enactment of this Act, the Secretary of State
			 shall submit to the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate a report
			 on whether any support organization that participated in the planning or
			 execution of the recent Gaza flotilla attempt should be designated as a foreign
			 terrorist organization pursuant to section 219 of the Immigration and
			 Nationality Act (8 U.S.C. 1189).
			(b)ContentsThe
			 report required under subsection (a) shall include information on the
			 following:
				(1)The sources of any
			 logistical, technical, or financial support for the Gaza flotilla ships,
			 including the Audacity of Hope, that were set to set sail from Greece on July
			 1, 2011.
				(2)Any actions taken
			 by the Department of State to express support and gratitude for the principled
			 stance taken by the Government of Greece to prevent the recent Gaza flotilla
			 attempt to violate Israel’s lawful blockade of Gaza.
				
